April 19, 1939

Honorable Lewis M. Williams
District Attorney
50th Judicial District
Benjamin, Texas
Dear   sir:               Opinion No. O-601
                          Re: Whether the oommissionerst
                              court can legally transfer
                              money from the jury fund into
                              the general fund
          Your request aa contained in the first paragraph of
YOUP letter of March 31, to which the above opinion number has
been assigned, has rebeived the attention of this Department.
Your request reads as follows:
            "If a County has @,320.49 in    the Jury fund, and
       are badly in need of cash in their   general fund, would
       it be legal for them to transfer a   part of the jury fund
       to the general fund, provided they   did not transfer
       enough to impair the jury fund for   twelve months."
          Article 6, Section 9 of the Constitution of Texas,
and its relevant provisions, reads aa follows:
            "The State tax on property, exolugive of the tax
       ne,essary to pay the public debt, and of the taxes pro-
       vided for the benefit of the public free schools, shall
       neverexoeed thirty-five,oents on the one hundred dollars
       valuation; and no county, oity or town shall levy more
       than twenty-five cents for city or county purpoaea, and
       not exceeding fifteen cents for road and bridges, and
       not exceeding fifteen cents to pay jurors, on the one
       hundred dollars valuatla, 9 0 +k."
          Article 1630, Revised Civil Statutes, 1925, reads
as follows:
            "The commissioners' court by an order to that effect
       may transfer the money in hand from one fund to another,
       as It may deem necessary and proper, except that the
       funds which belong to class first shall never be diverted
       from the payment of the olaim registered in class first,
       unless there is an excess of such funds."
Ron. Lewis M. Williams, April 19, 1939, page 2, O-601



          The above quoted provision of the Constitution is a
limitation upon the taxing powers of respective counties of the
State (Articles 2352-7042, Revised Civil Statutes, 1925). A
Maximum of fifteen cents to pay jurors, on the one hundred
dollars valuation is prescribed and the power to transfer
moneys so raised by taxation from this fund to another is not
aided or oontrolled by having an excess in such fund or by the
faot that a rate less than the maximum rate permitted by the
Constitution was used in making the levy.
          In the case of Carroll v. Williams, County Treasurer,
202 S.W. 504, the Supreme Court of Texas definitely held that
the jury fund and other constitutional funds therein designated
composed,of funds raised by taxation oould not be legally
 transferred from one to another, and that Article 1630, supra,
has appliaation to special funds created by statute and was not
applicable to constitutional funds; The Court went further and
held in the Carroll case that the above section of the Conati-
tution not only placed a limitation on the amount of taxes
which might be levied by any county for the purposes therein
enumerated, but also designated and plaoed a limitation on the
amount to be expended, in that taxes raised for one purpose
therein defined could not be expended for any other purpose.
          We resoeotfullv refer vou to the ouinion in the
Carroll oaae, s&a,   a~portion o? whioh opinion you will recall,
is set forth in the case of Henderson County v. Burke, 262 S.W.
94, to which you refer in your letter.
          It is, therefore, the ,opinion of this Department that
a transfer of funds raised by taxation from the jury fund to
the general fund, is inhibited by Artiole 6, Section 9 of the
Constitution of Texas; both being constitutional funds, Article
1630, R-eviaedCivil Statutes, 1925, is not applicable.
                                   Yours very truly
                               ATTORNEY GWERAL OF TEXAS
                               a/ William J. R. King

                               BY
APPROVED:                             William J. R. King
a/ Gerald C. Mann                              .Assistant
ATTORNEY GENERAL OF TEXAS

WJmLM/O g